 In the Matter of COMMON WEALTH TELEPHONE COMPANYandTHEO-DORE R. SIPLON, WALTER F. SEIDLER and INTERNATIONAL BROTHER-'-A31OODrOF ELECTRICAL WORKERSCaseNo. C-581.Decided June L1, 1939CommvunieationsIn dusty-Inteilerence,Restraint,and Coercion:interro-gating employees regardingunion activity ; anti-union statements;preventingorganization assistancefrom outside-Discrimination: dischargeof employee foractivity in formationof Union, and discriminatoryorder of transfer of presidentof Unionand discharge upon refusal to take ; immaterialwhether discharge orlay-off if termination of employment was discriminatory-Reinstatement Or-dered:discharged employees-BackPay:awarded.Mr. Frederick P. Mett,for the Board.Schubring, Ryan, Petersen & Sutherland,byMr. R. J. Sutherland,ofMadison, Wis., for the respondent.-Mr.- Joseph A. Padway,ofWashington, D. C., andMr. Walter A.ofWausau, Wis., for Theodore Siplon, Walter Seidler, andthe Union.Mr. Bliss Daffan,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Ed Brown, field representative for theInternational Brotherhood of Electrical Workers of America, a labor-organization herein called the I. B. E. W., the National Labor Rela-tions Board, herein called the Board, by Nathaniel S. Clark, Regional-'Director for the Twelfth Region (Milwaukee,Wisconsin), issuedits complaint dated March 16, 1938, against Commonwealth TelephoneCompany, Madison, Wisconsin, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1)and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.A copy of the complaint,accompanied by notice of hearing, was duly served upon the re-spondent, upon Theodore Siplon and Walter Seidler, the employees13 N. L.R. B., No. 39.317 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDnamed in the complaint, and upon Ed Brown, field representativefor the I. B. E. W.The complaint alleged in substance that the respondent, on August31, 1937, terminated the employment of Theodore Siplon, a line-man employed out of its Wausau Exchange, because he assisted inthe formation of International Brotherhood of Electrical Workersof America, Local No. 378, herein called the Union, and engaged inconcerted activities with other employees for the purpose of collec-tive bargaining and other mutual aid and protection; that on orabout September 4, 1937, the respondent ordered Walter Seidler, atrouble shooter employed out of said exchange, to remove to therespondent's Two Rivers Exchange, and to work out of that ex-change, for the reason that he assisted in the formation and became amember of the Union, and engaged in concerted activities with otheremployees for the purpose of collective bargaining and other mutualaid and protection; that on or about September 7, 1937, the respond-ent, upon Seidler's refusal to remove to the Two Rivers Exchange,terminated the employment of Seidler, for the reason that he assistedin the formation and became a member of the Union, and engagedin concerted activities with other employees for the purpose of col-lective bargaining and other mutual aid and protection; that by theaforesaid acts the respondent discriminated in regard to hire andtenure of employment, and terms and conditions of employment,thereby discouraging membership in the Union; that on or aboutApril 1, 1937, and thereafter, the respondent interfered with, re-strained, and coerced its employees employed out of said WausauExchange in the exercise of the rights guaranteed by Section 7 ofthe Act by questioning them about their union activities, by tellingthem that union organization would "net" them nothing, by urging,persuading, and warning them not to join a union, and by othermeans intimidating them from joining, assisting, and participatingin the affairs of labor organizations.On March 22, 1938, the respondent filed its answer, which wasthereafter amended at the hearing upon leave granted by the TrialExaminer.The answer, as amended, denied the material allegationsof the complaint, and affirmatively set forth that the termination ofSiplon's employment was incident to a necessary reduction in plantforce occasioned by economic conditions; that Seidler was orderedtransferred to the Two Rivers Exchange because of work reasons;and that Seidler's employment was terminated because of his refusalto work at the place to which he had been transferred. It furtheralleged that the respondent's operations do not occur in the courseand current of commerce among the several States, and that if anyof its operations do occur in the course and current of commerceamong the several States, or form a part of operations constituting COMMONWEALTH TELEPHONE COMPANY319such commerce, the amount and nature of any such operations is verysmall and inconsequential as compared with the intrastate opera-tions of the respondent within Wisconsin.Pursuant to notice a hearing on the complaint was held in Wausau,Wisconsin, on April 24, 25, and 26, 1938, before William P. Webb,the Trial Examiner duly designated by the Board. The respondent,the Union, Siplon, and Seidler appeared and were represented bycounsel.Full opportunity to be heard, to examine and cross-ex-amine witnesses, and to produce evidence bearing upon the issues,was afforded all parties.At the close of the hearing a motion madeby the Board to conform the complaint to the evidence adduced wasgranted by the Trial Examiner.During the course of the hearingthe Trial Examiner made various rulings on the admission of evi-dence.The Board has reviewed these rulings of the Trial Examinerand finds that no prejudicial error was committed.The rulings arehereby affirmed.On April 25, 1938, the Trial Examiner issued hisIntermediate Report, a copy of which was duly served on all parties,finding that the respondent had engaged in and was engaging inunfair labor practices affecting commerce, within the meaning ofSection 8 (1) and (3) and Section 2 (6) and (7) of the Act, andrecommending that the respondent cease and desist therefrom, and,affirmatively, that it reinstate with back pay Siplon and Seidler totheir respective former positions with the respondent, and take cer-tain other action to remedy the situation brought about by the unfairlabor practices found.On May 7, 1938, the respondent filed its Ex-ceptions to the Intermediate Report and Record, and on May 24,1938, submitted a brief in support of its position.Pursuant to notice,,ahearing for the purpose of oral argument was held before theBoard in Washington, D. C., on December 13, 1938. The respond-ent and the Union were represented by counsel and participated inthe argument.The respondent submitted a brief in support of itsargument, and in accordance with leave granted it, filed herein acertain document entitled "Record of Layoffs and Union Connection."The I. B. E. W. also submitted a brief. The Board has consideredthe respondent's Exceptions to the Intermediate Report and theRecord, and, in so far as they are inconsistent with the findings, con-clusions, and order set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, Commonwealth Telephone Company, is a Wiscon-sin corporationwith its principal officeatMadison,Wisconsin.Itis one of some20 affiliatedoperating companies engaged in the tele- 320DECISIONSOF NATIONAL LABOR RELATIONS BOARDphone communications business in various parts of the United Stateswhose stock is held by the General Telephone Corporation, a NewYork holding company.The respondent furnishes local and long distance telephone com-munications service through a unified system to various industrial,farming, dairying, and summer-resort communities within the StateofWisconsin, includingWausau, Plymouth, Richland, Prairie cluChien, Reedsburg, Two Rivers, and Portage. In this connectionthe respondent operates 39,000 subscriber stations through 108 ex-changes under indeterminate permits from theWisconsin PublicService Commission to engage in these operations, to the exclusionof any similar enterprise within the areas prescribed by such permits.The respondent also owns and operates an extensive toll systemwithin the areas of its operations.Some of the subscriber stationsowned and operated by the respondent are located just over theState lines in Illinois and Michigan, and are switched by lines ownedjointly by the respondent and the Wisconsin Telephone Company,one of the companies forming a part of what is popularly known asthe Bell System.A majority of the respondent's exchanges arehoused in its own buildings.Toll or long-distance telephone service,including interstate and foreign telephone communications service,is furnished to the respondent's subscribers through the medium ofexisting contracts for the interchange of toll traffic between the re-spondent and the Wisconsin Telephone Company, and between therespondent and certain other independent telephone companies.Under these agreements the communications lines of the respondentare connected with the lines of the Wisconsin Telephone Company,and the other companies with which it has contracted, at variouspoints throughout its system, and telephone communications areinterchanged and the charges therefor prorated in accordance withthe provisions of such contracts.By virtue of these agreements andconnections, toll service is furnished the respondent's subscribers toand from all parts of the United States and many foreign countriesthroughout the world.Because the respondent's service is exclusivewithin theareas ofits operations, comprising many communities,its facilities are the only means available to business, professional,industrial, agricultural, and social interests located within suchareasfor the transmission of interstate and foreign telephonecommunications.During 1937 the cost ofwork materials purchasedby therespond-ent amountedto $175,700.Sixty-five per cent of these materials werepurchased and broughtto the respondent from outside the State ofWisconsin.The total revenue derived from therespondent's opera-tions during 1937 was $1,146,631.79.Approximately$22,932.63 of COM11OJNWEALTH TELEPHONECOMPANY321this amount was derived from toll interstate communications originat-ing or terminating in Wisconsin.The respondent's system isdivided intotwo areas,one known asthe Northern Area with an office at Wausau, Wisconsin, and the otherthe Southern Area with an office at Madison, Wisconsin. Thisproceeding is concerned only with the construction and maintenanceemployees working within the Northern Area in and out of Wausau.II.THE ORGANIZATION INVOLVEDInternational Brotherhood of Electrical Workers of America, LocalNo. 378. is a labor organization admitting to membership construc-tion and maintenance employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionIn January 1937, considerable dissatisfaction concerning wages andworking conditions existed among the respondent's construction andmaintenance employees working in and out of its Wausau branch office.At that timethe respondent increased the hourly rate of the compen-sation of these employees by 21/2 cents.Nevertheless the men re-mained discontented.They spoke of the increase as an "insult" tothem, and began to discuss the matter of forming a union.However,no actual steps were taken by any of the constructionand mainte-nance employees toward unionization until early in April.On or about April 4, 1937, Siplon, one of the employees named inthe complaint and then a temporary foreman of a construction crewatHeyward, Wisconsin, had a conversation with one Pollock, therespondent's plant manager at Wausau in charge of all constructionand maintenance employees throughout the Northern Area. Siploninformed Pollock,amongother things, that hismen were dissatisfiedwith the wages they received, and compared their wages with thosepaid by another telephone company operating in the State. Siplonexplained the difficulties he and his crew had experienced on theirjob and stated that they were not being sufficiently paid for suchwork.The conversation then touched upon union organization, andthe financial condition of the respondent.Pollock remarked thatthe respondent evidently could pay better wages because it had beenexpending substantial sums in the purchase of large quantities ofmaterials.The following day, which was Sunday, Siplon conversedwithseveral of his fellow employees,including Seidler, the otheremployee named in the complaint,about forming a labor organizationamong therespondent's construction and maintenance employees at 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDWausau.The men indicated interest in such a proposal,and it wasdecided thatSeidler should arrange for an organizational meeting tobe held on April 8.This he did.On the afternoon of April 8 at the close of the workday Pollock,the plant manager, approached a number of the employees who hadgathered together and stated that he understood that there was to be aunion meeting that evening.One of the employees answered thatthis was true.Pollock then remarked : "Well, boys, I wish you lotsof luck."Later in the day Siplon went to Pollock's office on a routinematter.Pollock inquired of Siplon whether or not he, Siplon,intended to go to the meeting.Siplon replied that he did.Pollockthen said:"I don't know,Ted.Maybe this thing won't do so muchgood after all." Pollock's words had reference to the formation of aunion.Pollock producedcertain documentswhichhe described as"confidential reports"received by the respondent's executives, andstated that these reports tended to show that many of the respond-ent's exchanges were operating at a loss.He said, "It's true the unioncan force more money out of the company, but what is to prevent thecompany from coming back and shutting down on construction andthrowing a lot of men out of work." There followed a rather lengthydiscussion on the attitude which the respondent had manifested to-wards its employees and their working conditions.That night the initial organizational meeting was held attended byabout 28 of the respondent's employees.An employee of the Wis-consin Public Service Corporation, a neighboring concern, who wasamember of an American Federation of Labor local in Wausau,spoke about the principles of unionization.About 10 days after the meeting Siplon went to Pollock's home inconnection with a business matter.While there he was questionedby Pollock as to the identity of the person who had spoken at theApril 8 meeting. Siplon stated that he did not know. Pollock thenmentioned the name of the speaker and commented that he "under-stood" that the speaker was "just a rattle-headed kid." Siplon didnot discuss the subject with Pollock.The record shows that aboutthis time the respondent, through one of its officers, complained tothe Wisconsin Public Service Corporation of the fact that employeesof that company had assisted the respondent's employees in forminga labor organization, that the Wisconsin Public Service Corporationthereafter communicated with the local of which the speaker of theApril 8 meeting was a member and stated that it wanted suchassistance stopped.Following the April 8 meeting Pollock habitually greeted Seidler,when the men encountered each other, with such expressions as COMMONWEALTH TELEPHONECOMPANY323"Hello, John L," 1 "Hello, C. I. O." 2 Pollock only ceased this prac-tice after Seidler expressed open resentment to such badgering.On April 29, 1937, a so-called "Add-A-Phone" meeting was heldatWausau by the respondent for its employees stationed there. Thepurpose of the meeting was essentially to enlist the employees' sup-port in sales promotional work.One Dakin, the respondent's gen-eral superintendent who resided in Madison, attended the meetingand addressed the employees.After this talk Pollock approachedSiplon and suggested that if Siplon wished he might discuss withDakin working conditions at Wausau. Pollock then introduced Sip-lon to Dakin, and a conversation extending some hours ensued. Sip-]on spoke of the low wages the men were receiving, and Dakin tookthe position that the respondent was unable to pay any more.Pol-lock, who was present, interjected, "I do not see what Ted [Siplon]thinks he can gain by an organization." Siplon, however, continuedhis complaint about the wages of the Wausau employees, and pointedout that Dakin had not touched on the subject during his speech, al-though this had been a matter of primary interest to the employees.He told Dakin that the equipment of the respondent was poor; andthat when the construction men were sent out on their work theywere compelled to live in "third rate" hotels under very adverse con-ditions.During the course of the discussion Dakin stated that inview of the "Wagner Act" he felt he could not speak about unionsin their particular application to the respondent.Nevertheless, headverted to an experience he had had concerning a strike at anothercompany in which none of the strikers was "ever given a chanceafterwards at a supervisory job, and that is the way most of thesethings turn out in the end." Siplon replied, "Mr. Dakin, you, ofcourse, realize that in your day unionization was more or less a spo-radic proposition, with just groups of men here and there; but it wasnot then anything like it is today.Today the organization is theorder of the day. It is coming. The day is upon us when every-thing is going to be done by groups instead of individuals."Dakinacknowledged that the respondent not only had heard "unioniza-tion talk and threats here," but elsewhere, and that the respondenthad "a lot of those things coming up now but I am not afraid of ittaking place here."Dakin said, "Although it is true that organi-zationis coming . . . it isn't on us yet entirely. If I were you,Mr. Siplon, a young man like you, I would stay away from it all."On May 3 the Wausau employees held another organizationalmeetingwhich was poorly attended.On August 27 they again met.'This referred to John L.Lewis, chairman of the Committee for Industrial Organiza-tion,a national labor organization.2 This referred to the Committee for Industrial Organization.See footnote 1. 324DECISIONS O' NATIONAL LABOR RELATIONS BOARDNotice of this meeting was published in a Wausau daily newspaper,and wasbrought to the attention of the respondent's officials, in-cluding Dakin.Some 12 employees were present and a temporaryorganization to be affiliated with the I. B. E. W. was set up.Following the August 27 meeting Pollock approached one Freed,aWausau employee who had not attended any of the organizationalmeetings, and stated that he, Pollock, understood that Freed "had notsigned up with the Union." Freed replied that he had not. AnotherWausau employee, one Handt, had a similar experience.He wasinterrogated by the respondent's commercial manager at Wausau,one Moore, as to whether he, Handt, had attended the August 27meeting, and whether certain other named employees had been pres-ent.Among other things Moore told Handt that "the men thatjoined the Union would do well to keep their fingers crossed."Moorealso questioned another employee about his attendance at the nieet-inb.Pollock approached a group of the employees during the noonlunch hour, and remarked, "Well, boys, I am starting a cut-rate union.Does anybody want to join?"He later repeated the remark to an-other group, adding, "I will cut the dues in half." Pollock testifiedthat his statements about the "cut-rate" union were in jest.We areconvinced, however, from the circumstances under which these state-ments were made, in the light of the entire record, that lie intendedthereby to disparage and indicate hostility toward the organizationalefforts of the employees, and at the same time to advert to the factthat the employees would have to pay dues to their organization whichmight prove onerous.On September 11 another union meeting was held, and the forma-tion of the Union as a local affiliate of the I. B. E. W. was perfected.It is evident that from the very beginning of 1937 the respondent'sconstruction and maintenance employees working in and out of theWausau office were dissatisfied with their wages and working condi-tions, and that this discontent led to a spontaneous effort among themen to form a labor organization. It is equally clear that commenc-ing with the first organizational meeting of the employees in Apriland continuing thereafter the respondent through its Wausauofficials,Pollock and Moore, and others, embarked upon a course of conductdesigned to combat this effort.We are not persuaded by Pollock'sdisclaimer at the hearing of having had any substantial knowledgeat the time concerning the organizational activities of these em-ployees.The evidence fully establishes the contrary.The afore-mentioned facts show that the respondent in its attemptto defeat unionization at Wausau, interfered with, restrained, andcoerced its employees in their organizational activities in many,respects. - Before and after the organizational meetings of April 8 COMMONWEALTH TELEPHONE COMPANY325and August 27 its officials interrogated employees about, or com-mented upon, their attendance at these meetings, and did so in a waycalculated to disclose the respondent's disfavor and hostility towarda union.We have repeatedly held that an employer's questioning ofhis employees about their union activities contravenes the Act.-Such interrogation constitutes a threat that the employer's economicpower may be used to the disadvantage of the individual employeeswho are active in the union. Indeed, here, in certain instances thethreat was more than a matter implicit in the situation.As statedabove, Pollock told Siplon prior to the April 8 meeting that whilea union might obtain higher wages for the men there was nothing"to prevent the company from coming back and shutting down onconstruction work and throwing a lot of men out of work." And,Moore told Handt after the August 27 meeting that employees who"joined the Union would do well to keep their fingers crossed."Ofsimilar intent and import were the statements made by the respond-ent to disparage the formation of a, union and the efforts of thosetherein engaged.Pollock's above statements that the speaker at theApril 8 meeting was a "rattle-headed kid," that he, Pollock, washimself "starting a cut-rate union," were not mere idle statements ofopinion and comment. In the light of the employer-employee rela-tion existing and the respondent's economic power, they were unmis-takable expressions of the respondent's hostility toward organization.-Likewise Pollock's greeting of Seidler with "Hello, John L," or"Hello, C. I. 0." was an interference and restraint.The steps taken by the respondent to prevent the employees oftheWisconsin Public Service Corporation from assisting its ownemployees in their organizational activities was in violation of theAct.As we have had occasion to point out : 5Interference, by an employer with the lawful conduct of or-ganizational activities among employees by labor organizers isin derogation of rights secured employees under Section 7 of theAct, and constitutes an unfair labor practice within the meaningof Section 8 (1).The rights guaranteed to employees by theAct include full freedom to receive aid, advice, and informationfrom others, concerning those rights and their enjoyment.3Matter of Trenton Garment CompanyandInternational Ladies' Garment TVoihe,sUnion, Local278, 4 N. L R B. 1186;Matter of Semet-Solvay CompanyandDetroit ColeOven Employees AssociationandInternationalUnion, United AutomobileTV'orlers ofAmerica,Local 174, 7 NL R. B. 511 See alsoMatter of TheBossManufacturing Com-panyandInteinational GloveWorkers'Union of America, Local85, 3 N L R. B 4004 Virginia Ferry Corporation v. National Labor Relations Board,101 F. (2d) 10105-106(C C A 4th) ;National Lobo,Relations Board v.The Falk Corporation,102 F(2d) 383(C C A 7th) ;alsoVi,ginian By Co. v.System Federation No ,O,etc.,84 F.(2d) 641 (C. C. A 4th), 300 U. S 5155Matter of Harlan Fuel CompanyandUnited Mine Workers of America,8 NL R B.25, 3187930-39-vol 13--22 326DECISIONSOF NATIONALLABOR RELATIONS BOARDFinally, we are satisfied, and find, that Dakin in his conversationwith Siplon at the Add-A-Plione meeting went beyond the limits ofordinary or casual conversation and sought to dissuade and caution,in respect to organizational efforts, the employee who had so clearlydisclosed himself to be a firm believer in unionization and a poten-tial union leader.The length of the conversation which occurred,the statements of Dakin and his admonition that if he were a youngman like Siplon he "would stay away from it all," Pollock's remarkthat he did not see what Siplon "thinks lie can gain by organization,"all confirm our conclusion.Dakin was an important official of therespondent and his words carried the full force of its superior posi-tion.In this the respondent, through Dakin, interfered, with andrestrained its employees.We find that the respondent by interrogating employees- abouttheir organizational activities; by threatening them in that connec-tion; by making disparaging anti-union statements to employeesregarding their organizational and concerted activities for mutualaid and protection, and those therein engaged ; by preventing therendering of the assistance of others to its employees in these activi-ties; by attempting to dissuade and caution a strong union adherentabout his engaging in organizational activities; and by each of saidacts, interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed by Section 7 of the Act.B. The discriminatory dischargesTheodore Siplon,mentioned above, was laid off by the respondenton August 31, 1937, along with four other Wausau construction work-ers, the "equivalent of a crew." Siplon had worked for the respond-ent since the spring of 1936.1The record is plain that prior to April 1937 when Siplon firstbecame interested in bettering the conditions of himself and his fel-low employees through unionization, his competency as a worker hadwon the approval of his superiors and he stood on friendly termswith them. In the fall of 1936 Pollock informed Siplon that whena new truck was obtained he would put Siplon in charge of it andelevate him to the position of crew foreman. In January, when theafore-mentioned general wage increase of 21/2 cents an hour wasgiven the respondent's employees, Siplon's wage rate was increased5 cents an hour, his wage-increase slip bearing the notation that theincrease was "for service and ability."On March 4 he was madeacting foreman of his crew to replace the foreman, Kreiser, who had$The record shows that Siplon had previously been employed by the respondent from1928 to 1931 when his employment was terminated by reason of a force reduction. COMMONWEALTH TELEPHONE COMPANY327become ill. In late March Siplon married and Pollock and his wifewere his guests at a dinner following the ceremony.Shortly after Siplon's conversation with Pollock on April 4, abovementioned, in which Siplon had spoken of the discontent of his crewabout their wages, and after the organizational meeting of April 8,Pollock for the first time began to criticize Siplon and his work.Pollock spoke to Siplon about "little things."About May 6, afterthe Add-A-Phone meeting, Pollock in a conversation with Siplonbroached the subject of the discussion Siplon had had with Dakin,saying, "Why, I got the shock of my life the way you talked to Mr.Dakin."Siplon inquired as to what he had said that surprisedPollock.Pollock replied, "Why, the way you fired questions at Mr.Dakin when you talked to him. You asked him questions rightout."Siplon reminded Pollock that he, Pollock, had suggested themeeting.Pollock said, "Well, after you left, Mr. Dakin asked mewhat this man Siplon's background was. I told him that you hadbeen in the army, and Mr. Dakin said, `Well I'm sure surprised thataman who had been in the army does not know any more aboutdiscipline than that."'Thereafter, Siplon went with his crew toperform some work at Minocqua, Wisconsin.When he arrived therehe found the foreman, Kreiser, waiting to take charge of the crew.Siplon had not known that he was not to supervise the job, and theoccurrence "made it look embarrassing for me."When Siplon re-turned toWausau Pollock greeted him with the remark that he,Pollock, ought to "bust" Siplon for the way he handled a job atEagle River.Siplon asked what had been wrong.Pollock replied,"It was just the way you handled it," that Siplon had not taken any,'short cuts."Siplon asked what short cuts could have been taken,and Pollock replied that he did not recall any right then. Siplonshowed signs of being angry, and Pollock then remarked, "Let it go,itwasn't so bad."Siplon adverted to Pollock's expression about"busting," saying, "You know you haven't any reason to say any-thing like that."Pollock smiled and said, "You know what hap-pened to Roy Putnam." The reference was to an employee who hadhad difficulties with the respondent.He then said, "Well, Ted, it'snot so bad. The Eagle River job is all right as far as I amconcerned."Early in June Siplon went to Minocqua as temporary foreman incharge of a crew. Some 2 weeks later Kreiser reported on the job.Siplon inquired whether lie was to continue supervising the work orwhether Kreiser was to take it over.Kreiser stated that he did notknow.The two men telephoned Pollock about the matter.Pollocktold Siplon that since Kreiser was the older employee Siplon "hadbetter let, him have it," and that Siplon should work as a lineman. 328DECISIONS OF NATIONAL LABORttELATIONS BOARDPollock stated that this was only a "temporary arrangement."Siplon then informed the men on the crew that Kreiser was theirnew foreman.The incident embarrassed Siplon.The record showsthat althoughKreiser assumedcharge of the crew, he did not go outon the job with the men because of his past illness, that he remainedin the office and had Siplon supervise the outside work.At the endof the week Siplon returned to Wausau and asked Pollock for aweek's leave of absence which was given him.Upon his return,Siplon worked as a lineman under Kreiser until his lay-off at theend of August.Earlier,in July, another employee, O'Keefe, waspromoted to the position of foreman of a crew. Siplon never wasadvanced.O'Keefe has never been laid off.On August 23 Dakin instructed Pollock orally and in writingto begin an"immediatereduction" of the construction force in theNorthern Area.7On August 31 Pollock had a conversation withKreiser anddirected Kreiser to notify Siplon that his employmentwas terminated.Three other employees were laid offand a foremandemoted.Thereafter, on August 31 Kreiser told Siplon that Pollockhad instructedthat Siplon was "all through." Siplon asked, "Whatmade him do that?"Kreiser replied that Pollock had given noreason, and after some further conversation said, "I don't know whatto think about it. It must be on account of the union. There can'tbe any other reason, because there never has been any complaintabout your work."At the hearing Kreiser admitted that he toldSiplon that he was "all through," and testified that Siplon "prob-ably . . . was discharged."Kreiser denied, however, having knownat that time of Siplon's union activity, and denied, or did not "recall"mentioning the subject to him.He testified that he advised Siplonthat the reason for' the lay-off was a reduction in force, also the"difficulties that had existed between Mr. Pollock and Mr. Siplon."However, when interrogated at the hearing, Kreiser denied knowingwhat those difficulties were.We are satisfied, although it is notnecessarily determinative of the basic issue here presented, thatKreiser did venture the opinion to Siplon that Siplon's union activityhad brought about the termination of his employment.We are notimpressed withKreiser'stestimony on this point.Among otherthings,his admitted statement to Siplon that Siplon was "allthrough," that is, "probably" discharged and not merely laid off,8shows that Kreiser then believed that something more thana lay-offattendant on ordinary reduction in force had occurred in Siplon'scase.This referred to the Wausau force8 CfMatter of Servel, Inc.andUnited Electrical,Radioand Machine Workers of_lm ci ica, LocalNo 1001,11 N. L R B. 1295 COMMONWEALTHTELEPHONE COMPANY329On the day following his termination of employment Siplon spokewith Pollock at Wausau.He asked Pollock why he had been dis-missed.Pollock replied, "Well, Ted, this is a culmination of a longstring of circumstances ... it isn't your work but it's your atti-tude . . . it's just the way you look at things . . . it all goes backto that Add-A-Phone campaign." Siplon said, "What did I say atthe Add-A-Phone meeting that could have any such effect as thisat this time."Pollock replied, "I don't know.You did all thetalkingwithDakin."Thereafter Pollock reiterated that it wasSiplon's "attitude," saying, "you don't look at things in the rightway."He commented that if Siplon had not given him "black looks,"his "situation" might have been "entirely different than it is rightnow."Pollock admitted that Siplon had "delivered full value" tothe respondent and complimented him on his intelligence.Siploninquired whether there -,iwas "anything else," and Pollock said, "Well,Mr. Dakin has a habit of talking to men and getting things out ofthem."Siplon then asked directly whether Pollock and the Unionhad anything to do with his dismissal.Pollock gave a negativereply, and said if Siplon wished he might speak with Dakin aboutthe matter.At the hearing Pollock was asked as to what he hadmeant when he told Siplon that Siplon's "attitude" had entered intoSiplon's dismissal.Pollock testified, "Ted had a critical attitude oneverything that took place, all the way from the tools that he workedwith on up.He was critical towards the men, and to me, also aboutwages."He further testified that until Siplon took over the Hey-ward job on March 29, he had thought Siplon "an exceptionally goodman" and his attitude all right but that at that time Siplon's attitudebecame "bad"; "he complained about the roads he had to travel" withhis truck.Pollock was asked :Q.Would you call it just a coincidence that just about thetime the union was started his attitude, so far as you know, com-menced to get bad?Would you connect that up at all with theunion?A. No, not at all .. .Q. That was just a coincidence?A. It would be a coincidence.Q. I see. There was no union prior to April, and up to Aprilhis attitude was good; then the union came into the plant andhis attitude then goes off; is that about the history of it?A. It would look that way to me, yes.Q. All along in the month of April?A. It looks that way to me. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDPollock also testified that one of the considerations which led tothe dismissal was that three employees had told him they didnot want to work under Siplon, which would be sometime prior toJune 21 when Siplon was given lineman duties.However, Pollockalso testified that he would not "place any excessive weight" on thecomplaint of one of these employees, and that while the incidenthad "some bearing," it "of course, would be slight."Two days later Siplon spoke with Dakin.He told Dakin that hehad been unable to receive an explanation for his dismissal andwished to know what the reason was.Dakin replied that the re-spondent was reducing its force, that "our men and women claimthat they can't get by on the money we are paying them, and as weonly have one pocket to take the money out of we have to get ridof some of the people to make room for what we have to go around."Siplon asked why the respondent had dismissed its "oldest employeesfirst."Dakin answered, "Now, listen here, Mr. Siplon, I don't haveto tell you a damn thing." Siplon continued the conversation andadverted to the fact that men with less seniority than he, had notbeen laid off.Dakin said, "Well, nobody wants to work for you, andbesides, you mixed the accounting department all up," and, finally,"Well, Ted, you made mistakes with this company, and if you willanalyze yourself you will find that you have made mistakes." Theconversation thus ended.Dakin testified that Siplon also said thathe had been dismissed because of union activity and that he, Dakin,had replied that no such activity oil the part of Siplon had beenreported to him.The respondent contends that the termination of Siplon's employ-ment was merely incident to the reduction of its line-constructionforce in the Northern Area, which commenced August 31. The rec-ord shows that by January 1, 1938, the respondent had reduced thenumber of these employees from 15 to 3.9However, that such areduction occurred does not necessarily establish that Siplon's dis-missal on August 31, was for nondiscriminatory causes."'Pollocktestified that he alone determined what men were to be laid off andthat in doing so was guided by "their ability and their attitude."He further testified that he resolved to dismiss Siplon for variousreasons, in particular because of Siplon's "attitude," above-men-tioned,. and further for the reason that when Siplon had acted asforeman his accounting report had been "mixed-up," three employ-ees under him had asked to be transferred, and he had not done "aThe lay-offs occurred principally in December 1937.10Matter of Sertiel, Inc.andUnited Electrical,Radio and Machine Workersof America,Local No. 1002,11 N. L. R. B. 1295;Matter of Precision Castings Company,IncandIron Molders Union of North America, Local 80,8 N. L. R. B. 879. COMMONWEALTH TELEPHONE COMPANY331very good job."We are not convinced that these asserted reasonsor any of them were determinative factors in Siplon's dismissal.Siplon's "attitude" was unobjectionable and presented no obstaclesto advancement in position or his being given wage increases untilinApril, by his conversations with Pollock and Dakin, he mani-fested interest in labor organizations as a means of ameliorating theworking conditions of himself and the Wausau employees.We aresatisfied that there occurred no change in Siplon's "attitude" inApril, from what it had been theretofore.As regards the othermatters, Pollock's testimony above, set forth shows that the incidentconcerning the three employees was of little consequence, and therecord fails to show precisely what the "accounting mix-up" or "poorwork" was in which Siplon was alleged to have erred.Moreover,at the time Siplon was dismissed, and for 2 months previous, he hadacted as a lineman.He was excellent at this work.Pollock repeat-edly at the hearing praised Siplon's ability in that field.From thisviewpoint we see little relationship between Siplon's alleged short-comings as an assistant foreman prior to July, and his being dis-missed as a lineman on August 31.The foregoing facts, considered in the light of the respondent's hos-tility toward unionization of its Wausau employees and the steps whichit took to prevent their organization, as heretofore found, convince usthat the, respondent, through Pollock, seized the first opportunity ithad to rid itself of Siplon because of his interest in labor organizationsand his activities in promoting the Union.We are satisfied thatSiplon's conversation with Dakin at the Add-A-Phone meeting re-sulted in a definite animosity on the part of that official toward Siplonas a potential union leader and a force to be reckoned with in the eventof organization, and that this feeling was communicated to Pollockand thereafter conditioned Pollock in his conduct toward Siplon.Asa matter of fact Pollock already had begun to turn against Siplonbecauseof the April 4 conversation.The various annoyances whichSiplon experienced in June and thereafter, such as Pollock's criticismof Siplon's work, the removal of Siplon from his positionas actingforeman, aretraceable in large measure to the respondent's anti-unionattitude.At the time of his dismissal Siplon had seniority overother construction employees, and clearly was among the most efficientlinemen employed.Had he not disclosed himself to the respondentas a strong union leader, and as such, ready to present to the employerthe grievances of his fellow workers, he would not, we are convinced,have been dismissed on August 31.The record shows thatsinceJanuary 1938 the respondent has re-tained twoforemen of the Northern Area line-construction crew,O'Keefe and Stendklyft, and onelinemanwho now occupies the posi- 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion of acting manager at Birnamwood.Under these circumstanceswe cannot find, if material," that Siplon, had he not been dismissedon August 31, nevertheless would have had his employment terminatedprior to January 1938.The retention of the two foremen indicatesthat some construction work is being and has been done out of Wau-sau, and, if relevant,12 the duty rested upon the respoldent to "dis-entangle" 13 the consequences of its discrimination against Siplon andto demonstrate the fact that in all events, at a later period he wouldnot have had work.The respondent apparently contends that Siplon was not dischargedbut merely laid off, to be recalled to work when and if conditions per-mitted. It is immaterial whether he was laid off or discharged for ineither event the termination of his employment on August 31 con-stituted a discrimination as to hire and tenure of employment, withinthe meaning of the Act.'However, we are satisfied, and find, thatSiplon was not laid off but discharged.The statement of Kreiser toSlplon that he was "all through," and Kreiser's testimony in that con-nection, support our finding.We find that the respondent by terminating the employment ofTheodore Siplon on August 31, 1937, discriminated in regard to thehire and tenure of employment of said employee and discouragedmembership in a labor organization, and that by such act the re-spondent interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed by Section 7 of the Act.Walter Seidlerwas discharged by the respondent on September 4,1937.He had had continuous employment since 1933 in line andmaintenance work, or, as it is known, "trouble shooting."This iswork of high skill requiring at least 2 years of training to attain com-petence like Seidler's, as well as a thorough knowledge of electricaltransmission.Seidler was first employed by the respondent in 1928and had intermittent work thereafter until 1933.The respondentdoes not question Seidler's competency.He was a good, highly skilledworkman.Seidler was very active in the organizational activities at Wausau,above mentioned, and in the Union.He personally arranged for themeeting places, publicity, and speakers for the April 8, May 3, and11 SeeNational Labor Relations Board v. William Randolph Hearst, Hearst Publications,Inc., a corporation,Hearst Consolidated Publications,Inc.,a corporation, Hearst Cor-poration,a corporation,American Newspapers,Inc., a corporation,and King Features,Inc, a corporation,102 F. (2d) 658, (C. C. A. 9th).13 See footnote 11.'National Labor Relations Board v. Remington Rand, Inc.,94 F.(2d) 862(C. C. A.2d) cert. den.304 U. S.576;National Labor Relations Board v.Stackpole Carbon Com-pany,105 F.(2d) 167(C. C. A. 3rd).14Matter of Precision Castings Coin pang,Inc.andIron Molders Union of North America,Local 80, 8N. L. if. B.879.See alsoNational Labor Relations Board v. MackayRadio4Tel.Co., 304 U. S 313. COMMONWEALTH TELEPHONECOMPANY333August 27 meetings.At the last of these meetings he was electedtemporary president 15 of the organization then formed to be affiliatedwith the I. B. E. W. In his testimony Pollock denied having knownprior to his conversation with Seidler on September 4, mentionedbelow, that Seidler belonged to the Union, that Seidler was interestedin the formation of a union at Wausau, or that he had been elected anofficer at the August 27 meeting.We are unable to place credencein this testimony.We already have found that Pollock had knowl-edge of the organizational activities of the employees under him, thatafter the April 8 meeting Pollock persistently annoyed Seidler bycalling him "John L." and "C. I. 0." The record further shows thatin the last week of August Pollock, in a conversation with Dakinat Madison had his attention called by Dakin to the announcement oftheAugust 27 meeting apparently in the Wausau newspaper ofAugust 26.Under all the circumstances, including those surround-ing the discharge of Seidler, we are satisfied, and find, that prior toSeptember 2, when Pollock's telephone conversation with Dakin,mentioned below, occurred, Pollock not only knew of Seidler's unionactivities and leadership but that he had been made the temporarypresident of the Union.On September 4, 1937, Pollock summoned Seidler to his office andinformed him that the respondent had decided to transfer Seidler toits exchange at Two Rivers, Wisconsin.Pollock testified that priorthereto, on September 2, Dakin had telephoned him from Madisonand told him that a trouble-shooter was needed at Two Rivers andthat he, Pollock, should transfer one of his. men there, that Dakinhad not instructed him whom to transfer. The post which Pollockasked Seidler to fill was one vacated some 6 months previouslythrough the death of an employee. Seidler asked Pollock why hehad not sent Handt, another employee, to Two Rivers. Pollock re-plied that Handt was not a "trouble-shooter," and that in any eventitwas "either you or Jablonski" who would have to go. Seidlerstated that he desired to remain in Wausau and pointed out that itwould greatly inconvenience him to be transferred, that he was amarried man with children, and owned a. small piece of property inWausau where he lived.Pollock did not change his position, andSeidler asked for time to consider the matter.Thereafter, Seidler discussed the transfer with one Priebe andone Melvin, officials of the I. B. E. W. These men were impressedwith the fact that the transfer appeared to be motivated by an intentto destroy the Union through removing its president from Wausau.Priebe then went with Seidler to discuss the matter with Pollock."At the meeting of September 11, 1937. Seidler assumed the presidency of the perfectedorganization. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDThey met Pollock, and Priebe asked him if the respondent wouldnot be willing to permit Seidler to remain in Wausau since he wasthe president of their organization.Moore, the respondent's com-mercial manager, who was present said, "Where is Walt [Seidler]needed most, with the telephone company or with the union?" Priebethen accused the respondent of interfering with the employees' "rightto organize."The conversation concluded indeterminately.Later in the day Pollock telephoned Seidler and advised him thathe had conferred with the Madison office about the transfer and thatSeidler was to report for work at Two Rivers on the following Tues-day morning. Seidler stated that he 'did not see why, in view of theinconvenience, he should be sent to Two Rivers and attributed thetransfer to his union activity.Pollock adhered to his decision andSeidler then stated that he would not accept the transfer.Pollocksaid that in that event Seidler would be taken off the respondent'spay roll.He denied that Seidler's union activity had brought aboutthe transfer.The respondent contends that Seidler's transfer on September 4to the Two Rivers exchange was merely a business matter unrelatedto the union at Wausau or to Seidler's participation therein, thatthe respondent needed a trouble-shooter at Two Rivers and Seidlerhad been selected to fill that job.The respondent stresses the factthat the choice lay wholly between Seidler and Jablonski, anotheremployee.However, the respondent never ascertained what Jablon-ski's response would be were he told that he was being transferred.It never requested him to go to Two Rivers nor discussed the matterwith him.At the hearing Pollock testified that he "wouldn't sendJablonski to Two Rivers."Upon the entire record we are not per-suaded that the respondent suddenly found it imperative on or aboutSeptember 2 to transfer Seidler to Two Rivers, and that no otheralternativewas presented it.The transfer of Seidler, and conse-quently the discharge resultant therefrom,", like the termination ofSiplon's employment a few days, previous, were, we are convinced,rooted in the respondent's intent and desire to destroy unionizationatWausau.Pollock knew of Seidler's leadership in the union, andby acts had demonstrated his antipathy toward him by virtue thereof.Seidler was a valuable worker who had been in the respondent's em-ploy many years, and we do not believe that his employment wouldhave ended were it not for his leadership and union activity. Therespondent's decision and insistence upon his transfer were inducedby its desire to remove Seidler from Wausau, and failing in that itdischarged him.16Matter of Servel,Inc.andUnited Electrical,Radio and Machine Workers of America,Local No.1002,11 N. L.R. B. 1295. COMMONWEALTHTELEPHONE COMPANY335We find that the respondent, on September 4, 1937, transferred andthereafter discharged Seidler because of his union leadership andactivity and his engaging in concerted activities with other employeesfor mutual aid and protection, thereby discriminating in regard toterms and conditions of employment, and hire and tenure of employ-ment, and discouraging, membership in a labor organization ; thatby said acts the respondent interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed by Section 7of the Act.Since the respective terminations of their employment by the re-spondent, Siplon has had no employment, Seidler has had temporaryemployment and earned about $35.Both men desire reinstatement.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andbetween the several States and foreign countries, and tend to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYIt is essential in order to effectuate the purposes and policies ofthe Act that the respondent be ordered to cease and desist from certainactivities and practices in which we have found it to have en-gaged, and in aid of such order and as a means for removing andavoiding the consequences of such activities and practices, that therespondent be directed to take certain affirmative action, more par-ticularly described below.We have found that the respondent interfered with, restrained, andcoerced itsWausau employees in the exercise of the rights securedby the Act.We also have found that it discriminatorily terminatedthe employment of Siplon and Seidler.Accordingly, we shall orderthe respondent to cease and desist from such practices.Moreover,to effectuate the purposes and policy of the Act, we shall requirethe respondent to offer Siplon and Seidler immediate and full rein-statement to their former or substantially equivalent positions, with-out prejudice to their seniority and other rights and privileges, andto make them whole for any loss of pay they have suffered by reasonof the respondent's discriminatory termination of their employment,as aforesaid, by payment to each of them of a sum of money equalto that which he normally would have earned as wages from the date 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the illegal termination of his employment to the date of the offerof reinstatement, less his net earnings 17 during said period.Upon the basis of the foregoing findings of fact and upon theentire 7record in the case, the Board makes the following :CONCLUSIONS OF LAW1.International Brotherhood of Electrical Workers, Local No. 378,is a labor organization, within the meaning of Section 2 (5) of theAct.2.By discriminating in regard to the hire and tenure of employ-ment, and terms and conditions of employment, thereby discouragingmembership in a labor organization, the respondent has engaged inand is engaging in unfair labor practices, within the meaning ofSection 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUponthe basis of the abovefindings offact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, theNational Labor Relations Board hereby orders that Common-wealth Telephone Company andits officers,agents, successors, andassigns, shall:1.Cease and desist from :(a)Discouraging membership in International Brotherhood ofElectricalWorkers, Local No. 378,or any other labor organizationof its employees,by laying offor discharging any of its employeesbecause of membership in, oractivityin connectionwith,Interna-tionalBrotherhood of ElectricalWorkers, Local No.378, or anyother labor organization,or bydiscriminating in any other manner17 By "net earnings" is meant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connectionwith obtainingwork and working else-where than for the respondent,which would not have been incurred but for the unlawfultermination of his employment and the consequent necessity of his seeking employmentelsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Car-penters and Joiners ofAmerica,Lumber and Saiomill WVoi keys Union,Local2590,8N.L.R.B.440.Monies received for work performed upon Federal,State, county,municipal,or other work-relief projects are not considered as earnings,but, as providedbelow in the Order, shall be deducted from the sum due the employee,and the amountthereof ,shall- be paid over to the appropriateSscal' agency of the Federal,State,county,municipal,or other government or governments which supplied the funds for said work-relief projects. COMMONWEALTH TELEPHONE COMPANY337in regard to hire or tenure of employment, or any term or conditionof employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities, for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer immediate and full reinstatement to Theodore Siplonand Walter Seidler, and each of them, to their former positions withthe respondent, or to substantially equivalent positions, without prej-udice to their seniority and other rights and privileges;(b)Make whole Theodore Siplon and Walter Seidler for any lossof pay they have suffered by reason of the respondent's discrimina-tory termination of their employment on August 31 and September4, 1937, respectively, by payment to each of them of a sum of moneyequal to that which he normally would have earned as wages duringthe period from the date his employment was so terminated to thedate of the offer of reinstatement, less his net earnings 18 during suchperiod; deducting, however, from the amount otherwise due to eachof the said employees, monies received by said employee during saidperiod for work performed upon Federal, State, county, municipal,or other work-relief projects, and pay over the amount, so deducted,to the appropriate fiscal agency of the Federal, State, county, mu-nicipal, or other government or governments which supplied thefunds for said work-relief projects;(c)Post immediately notices to its employees in conspicuous placesthroughout its plant, stating that the respondent will cease and de-sist in the manner aforesaid, and maintain such notices for a periodof at least sixty (60) days from the date of said posting;(d)Notify the Regional Director for the Twelfth Region in writ-ing within ten (10) days from the date of this Order what stepsthe respondent has taken to comply therewith.MP.WILLIAM M. LEISLPSON took no part in the consideration ofthe above Decision and Order.11 See footnote 17.